Citation Nr: 0920412	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for polyarthritis, 
including psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the Veteran's above noted 
claims.  These issues were remanded for further development 
in October 2006 and July 2008 and now return again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that these issues were originally remanded by 
the Board in October 2006, in order that the Veteran could be 
scheduled for a VA examination for both these disabilities, 
to determine their etiology.   Although the Veteran received 
a VA examination in March 2007, the examiner at that time did 
not review the Veteran's claims file, as had been requested 
in the prior remand, and the Veteran also indicated that he 
felt this examination was inadequate.  As such, these issues 
were again remanded in July 2008.  The Veteran received 
further VA examinations in December 2008; however, again, the 
instructions in the July 2008 as to the Veteran's examination 
were not properly followed.  Specifically, in the July 2008 
remand, the examiner had been instructed to comment on a 
September 2002 opinion of a VA examiner who indicated that in 
his opinion, the Veteran's polyarthritis and psoriasis were 
related to the Veteran's herbicide exposure in service, 
however, the December 2008 examiner failed to comment on the 
September 2002 opinion.

A Remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the Remand orders. Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. Id.  The Veteran 
argues, as he did previously, that as the Board's prior 
orders regarding an examination were not followed, he is 
entitled to an additional remand, in order that the Board's 
prior remand orders may be carried out.

As such, the Board finds that this case is not ready for 
appellate review and must be remanded for compliance with the 
Remand instructions.  The Board points out however that, as 
the examination itself was not inadequate, just the opinions 
provided by the examiner, the Board finds that these issues 
should be returned to the Veteran's December 2008 examiner, 
so he may clarify his medical opinions.

The Board regrets the further delay in adjudication of the 
Veteran's claim that an additional remand will entail; 
however, it is necessary to ensure that the Veteran receives 
all consideration due him under the law.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should forward the claims 
folder to the VA examiner who examined 
the Veteran on December 15, 2008 for an 
addendum.  Request that the examiner 
review all evidence of record since his 
last VA examination, including the 
Veteran's reported history.  
Specifically request that the examiner 
comment upon the September 2002 opinion 
of a VA examiner who indicated that in 
his opinion, the Veteran's polyarthritis 
and psoriasis were related to the 
Veteran's herbicide exposure in service.  
A complete rational for any opinion 
expressed should be included in the 
addendum.  If the examiner desires 
another examination it should be 
conducted.  

If this examiner is unavailable, the 
record should be provided to another VA 
specialist to comment upon the September 
2002 opinion of a VA examiner as stated 
above.  If the examiner desires another 
examination it should be conducted.  A 
compete rationale for any opinion 
expressed should be included in the 
report.

2.  The RO should readjudicate the 
claim, to include all evidence received 
since the most recent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate supplemental statement of 
the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


